MEMORANDUM **
Kenneth Francis Blackcrow appeals from the 30-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Blackcrow contends that his sentence is unreasonably long in light of his personal circumstances, the requirement to impose a sentence not greater than necessary, and his need for rehabilitation and treatment. We conclude that the district court did not procedurally err and that, under the totality of the circumstances, Blackcrow’s within-Guidelines range sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.